Citation Nr: 1757757	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-32 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable initial rating for status post septoplasty with residual of tingling sensations inside nose.

2.  Entitlement to service connection for thyroid disability.

3.  Entitlement to service connection for acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to April 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge.  A copy of hearing transcript is associated with the claims folder.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disabilities, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.


FINDINGS OF FACT

1.   The clinical findings of record do not reflect 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

2.  The Veteran's current thyroid disability has not been related to an in-service injury or disease by competent medical evidence.

3.  The Veteran's current psychiatric disability has not been related to an in-service injury or disease by competent medical evidence.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for status post septoplasty with residual of tingling sensations inside nose have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 6502 (2017).

2.  The criteria for entitlement to service connection for thyroid disability are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2017).

3.  The criteria for entitlement to service connection for psychiatric disability are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In accordance with the Board's September 2016 remand, the Veteran was scheduled for VA examinations concerning the issues on appeal.  The examinations were scheduled for October 2016, but were cancelled as the Veteran failed to "rsvp."  Email correspondence to the Veteran's service representative concerning the scheduled examinations showed that the Veteran was notified via telephone and letter.  In addition, the November 2017 brief from the Veteran's representative noted that the Veteran failed to report to the scheduled VA examinations and he did not submit evidence indicating a different address or good cause for failure to report for the VA examinations.  38 C.F.R. § 3.655.  Accordingly, the Board finds that there is substantial compliance with the Board's September 2016 remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  In addition, the Veteran was sent a VA notice letter in October 2016 and asked to identify any relevant private medical treatment.  He did not respond.  Again, the Board finds that there is substantial compliance with the Board's September 2016 remand directive.  Id.  Accordingly, the Board will proceed with a decision and adjudicate the matters on appeal based on the evidence of record.  38 C.F.R. § 3.655.

Status post septoplasty with residual of tingling sensations inside nose

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The Veteran's disability is rated as noncompensable under Diagnostic Codes 6599-6502.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  Diagnostic Code 6502 provides a maximum rating of 10 percent rating for traumatic deviation of the nasal septum, with 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  38 C.F.R. § 4.97; Diagnostic Code 6502.  

In consideration of the evidence of record, a compensable rating for the Veteran's disability is not warranted.  The clinical findings of record, including the January 2010 and February 2012 VA examination reports, do not reflect 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

The Board recognizes the Veteran's assertions that he experiences more than 50 percent obstruction on both sides; however, the Board assigns greater probative value to the clinical findings of record which were provided following objective physical examination of the Veteran's nasal passages, than the Veteran's subjective assertions made in conjunction with a claim for higher compensation.  

The Board has also considered other applicable diagnostic codes.  The record contains a diagnosis of allergic rhinitis; however, the Veteran is not service-connected for allergic rhinitis.  In addition, the Veteran is separately service-connected for sinusitis, but the issue is not before the Board at this time.  There are no other relevant diagnostic codes that would warrant a compensable or higher rating for the Veteran's status post septoplasty with residual of tingling sensations inside nose.  

In light of the above, the preponderance of the evidence is against the Veteran's claim.  There is no identifiable period that would warrant a compensable rating and staged ratings are not appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  The benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record concerning the issue of entitlement to a compensable initial rating.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Thyroid Disability

The medical evidence of record shows a current diagnosis of hypothyroidism.  

Concerning an in-service injury or disease, the service medical treatment records show that the Veteran was seen for a complaint of a lump in his throat in November 1987.  A dental health questionnaire completed when the Veteran was in the service for 8 years shows a self report of swollen neck glands and trouble swallowing.  However, the service medical treatment records do not reflect any diagnosis or specific complaint concerning his thyroid.  

There is no objective evidence of a thyroid disability until years after the Veteran's separation from active service.  

In October 2010, the Veteran was afforded a VA examination.  The VA examiner found that, after reviewing the evidence on file and after an examination, the Veteran's hypothyroidism was less likely than not related to his military service.  The October 2010 VA examiner noted that the entry for complaints of a lump in the throat in 1991 did not indicate the finding of any underlying neck or throat pathology, and was felt at that time to be attributable to anxiety due to a high-stress job as an emergency room technician.  The Board notes that the Veteran's complaints of a lump in the throat were in November 1987 rather than 1991.  The October 2010 VA examiner further noted, in part, that 16 years elapsed before the Veteran was noted to have an elevated TSH level consistent with mild hypothyroidism and that given that the Veteran had numerous medical evaluations during those 16 years, it would have been highly unlikely for a significant thyroid condition to have gone unnoticed during that period of time and stated the Veteran's symptoms at the time of diagnosis of the hypothyroidism, fatigue and difficulty losing weight, were relatively mild, and would have been expected to be much more severe by that point in time if his condition had already been present for 16 years.  However, the October 2010 VA examiner did not address an undated service treatment record in which the Veteran also self-reported swollen neck glands and trouble swallowing, which would contradict the VA examiner's finding of a single entry in the service treatment records.  In light of above, the Board concludes that the October 2010 examination report is inadequate and the opinion is assigned little probative value.  

Nevertheless, the Veteran's current thyroid disability has not been related to active service by competent medical evidence.  Again, the Veteran was scheduled for a VA medical examination in October 2016 but failed to report.  The Veteran has not reported chronic symptoms of a thyroid disability since service, but indicated that he believed that the lump in his throat during active service was an early manifestation of his thyroid disability.  See hearing transcript.  However, the Veteran is not competent to opine that the lump in his throat or swollen glands or trouble swallowing were early manifestations of a subsequently diagnosed thyroid disability.  The diagnosis and etiology of such a disability does not lend itself to lay opinion evidence and must be resolved by competent medical evidence.  The Veteran has not been shown to possess the requisite medical expertise or knowledge to provide such an opinion.  See Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011).  Therefore, the claim must be denied.  

In light of the above, the evidence is against the claim for service connection for thyroid disability.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107  (b); 38 C.F.R. § 3.102.

Psychiatric Disability

The current medical evidence of record shows complaints of anxiety and depression.  

Concerning an in-service injury or disease, the service medical treatment records are absent for any complaint or diagnosis pertaining to a psychiatric disability.  The service medical treatment records indicated palpitations and stress from his work as an emergency room technician but there was no diagnosis of a psychiatric disability provided at that time or any time thereafter during active service.  Indeed, the Veteran testified that he did not seek mental health treatment during active service.

Years after separation from active service, a November 2004 medical record reflected a diagnosis of adjustment disorder with depressed mood.  In May 2016, the Veteran testified that during active service, he experienced anxiety, was depressed a lot, and failed to thrive.  He further testified that he did not seek mental health assistance because of what it would do to his record and his reputation or status.  

However, the Veteran's current psychiatric disability has not been related to active service by competent medical evidence.  Again, the Veteran was scheduled for a VA medical examination in October 2016, which could have provided probative evidence concerning diagnosis and etiology, but he failed to report.  The Veteran is competent to testify to his experiences and symptomatology capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he has not been shown to possess the requisite medical expertise or knowledge to opine that his current psychiatric disability is etiologically related to active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Regarding his complaints of chronic symptoms of anxiety and depression since active service, the Board finds that the Veteran is not credible.  The service medical treatment records are absent for any complaint aside from the notation regarding palpitations and stress due to his job, and the objective evidence does not reflect any complaint or treatment of a psychiatric disability or symptom until years after separation from active service.  

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 C.F.R. §§  3.307, 3.309 (2017).  The evidence does not reflect a psychosis within one year of separation from active service.  Service connection on a presumptive basis is not warranted.


ORDER

Entitlement to a compensable initial rating for status post septoplasty with residual of tingling sensations inside nose is denied.

Entitlement to service connection for thyroid disability is denied.

Entitlement to service connection for acquired psychiatric disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


